            Case 1:18-cr-00528-JMF Document 304 Filed 04/24/20 Page 1 of 2



The Law Offices of Carine M. Williams, PLLC
29 Broadway, Suite 1412, New York, NY 10006 | Telephone: 212.653.8321 | Facsimile: 212.653.8322 | www.carinemwilliams.com


                                                                                                    Carine M. Williams
                                                                                                             Principal
                                                                                              CMW@carinemwilliams.com

                                                             April 24, 2020


Via ECF
Honorable Jesse M. Furman
United States District Judge for the Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007


                    Re:       United States v. Hubert Dupigny, et al., 18 Cr. 528 (JMF)


Dear Judge Furman—

               We respectfully write in response to the Court’s April 22, 2020 Order, which
instructs the parties to address whether Carine Williams may serve as independent counsel for
purposes of any Curcio proceedings or whether new CJA counsel should be appointed. See Dkt.
No. 300.

               Ms. Williams is not named as a debtor in the January 16, 2020 lien at issue in this
case. Accordingly, the parties agree that Ms. Williams does not have any potential conflict and
remains in a position to provide Mr. Dupigny with independent counsel for purposes of any Curcio
proceedings. See, e.g., Batista v. United States, No. 14-CV-895, 2018 WL 1556880, *2 (E.D.N.Y.
March 30, 2018) (noting, with approval, that conflict-free co-counsel provided independent
counsel for purposes of Curcio hearing).1 For this reason, the parties agree there is no reason for
the Court to appoint new counsel at this time.

                In light of limitations inherent to communication by phone, Ms. Williams has
requested a two hour videoconference with Mr. Dupigny, for purposes of discussing the potential
conflict of interest implicated by Mr. Mysliwiec’s continued representation, and whether Mr.
Dupigny would prefer to have Mr. Mysliwiec withdraw as counsel, or make a waiver of his right
to conflict-free counsel. Respectfully, the videoconference may be expedited if the Court orders
the Bureau of Prisons to accommodate this request.


1
 Ms Williams notes that she is not a member of the CJA panel of trial attorneys (she is a member of the
Second Circuit’s appellate panel). However, she is unaware of any basis for concluding that such
membership is necessary for purposes of Curcio representation.
Case 1:18-cr-00528-JMF Document 304 Filed 04/24/20 Page 2 of 2
